UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 26, 2007 Commission File Number 0-18051 DENNY’S CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-3487402 (State or other jurisdiction of (I.R.S. Employer incorporation or organization Identification No.) 203 East Main Street Spartanburg, South Carolina29319-0001 (Address of principal executive offices) (Zip Code) (864) 597-8000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days Yes [X]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ]Accelerated filer [X]Non-accelerated filer [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [X] As of October 26, 2007, 94,248,232 shares of the registrant’s common stock, par value $.01 per share, were outstanding. TABLE OF CONTENTS Page Part I - FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Statements of Operations Quarter Ended September 26, 2007 and September 27, 2006 3 Three Quarters Ended September 26, 2007 and September 27, 2006 3 Condensed Consolidated Balance Sheets 4 Condensed Consolidated Statement of Shareholders' Deficit and Comprehensive Loss 5 Condensed Consolidated Statements of Cash Flows 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 23 Item 4. Controls and Procedures 23 PART II - OTHER INFORMATION Item 1. Legal Proceedings 24 Item 6. Exhibits 24 Signatures 25 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Operations (Unaudited) Quarter Ended Three Quarters Ended September 26, 2007 September 27, 2006 September 26, 2007 September 27, 2006 (In thousands, except per share amounts) Revenue: Company restaurant sales $ 216,792 $ 234,705 $ 650,909 $ 680,735 Franchise and license revenue 24,617 23,491 68,193 68,937 Total operating revenue 241,409 258,196 719,102 749,672 Costs of company restaurant sales: Product costs 55,520 59,509 166,969 170,219 Payroll and benefits 88,341 95,627 273,141 281,497 Occupancy 13,193 12,893 39,345 38,619 Other operating expenses 33,842 34,250 95,937 102,576 Total costs of company restaurant sales 190,896 202,279 575,392 592,911 Costs of franchise and license revenue 6,858 6,772 20,266 21,220 General and administrative expenses 15,974 16,440 49,067 49,259 Depreciation and amortization 12,117 13,812 37,475 41,997 Operating gains, losses and other charges, net (747 ) (36,703 ) (16,427 ) (43,491 ) Total operating costs and expenses 225,098 202,600 665,773 661,896 Operating income 16,311 55,596 53,329 87,776 Other expenses: Interest expense, net 10,489 14,959 32,783 44,449 Other nonoperating expense (income), net 34 1,499 (391 ) 1,475 Total other expenses, net 10,523 16,458 32,392 45,924 Net income before income taxes and cumulative effect of change in accounting principle 5,788 39,138 20,937 41,852 Provision forincome taxes 451 13,635 2,937 14,015 Net income before cumulative effect of change in accounting principle 5,337 25,503 18,000 27,837 Cumulative effect of change in accounting principle, net of tax — — — 232 Net income $ 5,337 $ 25,503 $ 18,000 $ 28,069 Basic net incomeper share: Basicnet income before cumulative effect of change in accounting principle, net of tax $ 0.06 $ 0.28 $ 0.19 $ 0.30 Cumulative effect of change in accounting principle, net of tax — — — 0.00 Basicnet income per share $ 0.06 $ 0.28 $ 0.19 $ 0.30 Diluted net income per share: Diluted net income before cumulative effect of change in accounting principle, net of tax $ 0.05 $ 0.26 $ 0.18 $ 0.29 Cumulative effect of change in accounting principle, net of tax — — — 0.00 Diluted net income per share $ 0.05 $ 0.26 $ 0.18 $ 0.29 Weighted average shares outstanding: Basic 93,915 92,348 93,674 92,060 Diluted 98,605 96,498 98,770 97,184 See accompanying notes 3 Denny’s Corporation and Subsidiaries Condensed Consolidated Balance Sheets (Unaudited) September 26, 2007 December 27, 2006 (In thousands) Assets Current Assets: Cash and cash equivalents $ 29,075 $ 26,226 Receivables, net 12,580 14,564 Inventories 7,693 8,199 Assets held for sale 4,421 4,735 Prepaid and other current assets 9,567 9,072 Total Current Assets 63,336 62,796 Property, net of accumulated depreciation of $340.3 million and $352.7 million, respectively 208,455 236,264 Other Assets: Goodwill 47,779 50,064 Intangible assets, net 63,812 66,882 Deferred financing costs, net 5,619 6,311 Other assets 23,929 21,595 Total Assets $ 412,930 $ 443,912 Liabilities and Shareholders' Deficit Current Liabilities: Current maturities of notes and debentures $ 3,121 $ 5,532 Current maturities of capital lease obligations 6,198 6,979 Accounts payable 37,278 42,148 Other 82,119 81,143 Total Current Liabilities 128,716 135,802 Long-Term Liabilities: Notes and debentures, less current maturities 377,479 415,801 Capital lease obligations, less current maturities 21,294 24,948 Liability for insurance claims, less current portion 27,637 28,784 Deferred income taxes 11,792 12,126 Other noncurrent liabilities and deferred credits 47,117 50,469 Total Long-Term Liabilities 485,319 532,128 Total Liabilities 614,035 667,930 Commitments and contingencies Total Shareholders’ Deficit (201,105 ) (224,018 ) Total Liabilities and Shareholders’ Deficit $ 412,930 $ 443,912 See accompanying notes 4 Denny’s Corporation and Subsidiaries Condensed Consolidated Statement of Shareholders’ Deficit and Comprehensive Loss (Unaudited) Common Stock Accumulated Other Comprehensive Total Shareholders' Shares Amount Paid-in Capital Deficit Loss, Net Deficit (In thousands) Balance, December 27, 2006 93,186 $ 932 $ 527,911 $ (735,438 ) $ (17,423 ) $ (224,018 ) Comprehensive income: Net income — — — 18,000 — 18,000 Recognition of unrealized gain on hedged transactions, net of tax — 1,172 1,172 Comprehensive income — — — 18,000 1,172 19,172 Share-based compensation on equity classified awards — — 2,342 — — 2,342 Issuance of common stock for share-based compensation 247 2 220 — — 222 Exercise of common stock options 709 7 1,170 — — 1,177 Balance, September 26, 2007 94,142 $ 941 $ 531,643 $ (717,438 ) $ (16,251 ) $ (201,105 ) See accompanying notes 5 Denny’s Corporation and Subsidiaries Condensed Consolidated Statements of Cash Flows (Unaudited) Three Quarters Ended September 26, 2007 September 27, 2006 (In thousands) Cash Flows from Operating Activities: Net income $ 18,000 $ 28,069 Adjustments to reconcile net incometo cash flows provided by operating activities: Cumulative effect of change in accounting principle, net of tax — (232 ) Depreciation and amortization 37,475 41,997 Operating gains, losses and other charges, net (16,427 ) (43,491 ) Amortization of deferred financing costs 886 2,621 Loss on early extinguishment of debt 207 1,629 Deferred income tax benefit 2,539 12,805 Share-based compensation 3,000 5,371 Changes in assets and liabilities, net of effects of acquisitions and dispositions: Decrease (increase) in assets: Receivables 3,216 2,044 Inventories 506 86 Other current assets (495 ) (2,026 ) Other assets (2,644 ) (2,033 ) Increase (decrease) in liabilities: Accounts payable (2,530 ) (5,724 ) Accrued salaries and vacations (5,696 ) (8,384 ) Accrued taxes 119 2,111 Other accrued liabilities 2,990 (5,751 ) Other noncurrent liabilities and deferred credits (5,702 ) (1,872 ) Net cash flows provided by operating activities 35,444 27,220 Cash Flows from Investing Activities: Purchase of property (18,807 ) (24,918 ) Proceeds from disposition of property 35,017 76,970 Acquisition of restaurant units (2,208 ) (825 ) Collection of note receivable payments from former subsidiary — 4,870 Net cash flowsprovided by investing activities 14,002 56,097 Cash Flows from Financing Activities: Long-term debt payments (46,468 ) (86,484 ) Deferred financing costs paid (401 ) — Proceeds from exercise of stock options 918 712 Net bank overdrafts (646 ) 278 Net cash flowsused in financing activities (46,597 ) (85,494 ) Increase (decrease) in cash and cash equivalents 2,849 (2,177 ) Cash and Cash Equivalents at: Beginning of period 26,226 28,236 End of period $ 29,075 $ 26,059 See accompanying notes 6 Denny’s Corporation and Subsidiaries Notes to Condensed Consolidated Financial Statements (Unaudited) Note 1. Introduction and Basis of Presentation Denny’s Corporation, through its wholly owned subsidiaries, Denny’s Holdings, Inc. and Denny’s, Inc., owns and operates the Denny’s restaurant brand, or Denny’s. Our unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission. Therefore, certain information and notes normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles have been condensed or omitted. In our opinion, all adjustments considered necessary for a fair presentation of the interim periods presented have been included. Such adjustments are of a normal and recurring nature. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. Actual results may differ from these estimates under different assumptions or conditions; however, we believe that our estimates, including those for the above-described items, are reasonable. These interim condensed consolidated financial statements should be read in conjunction with our consolidated financial statements and notes thereto for the year ended December 27, 2006 and the related Management’s Discussion and Analysis of Financial Condition and Results of Operations, both of which are contained in our Annual Report on Form 10-K for the fiscal year ended December 27, 2006. The results of operations for the interim periods presented are not necessarily indicative of the results for the entire fiscal year ending December 26, 2007. Note 2. Summary of Significant Accounting Policies Effective December 28, 2006, the first day of fiscal 2007, we adopted the Financial Accounting Standards Board's ("FASB") Interpretation No. 48 “Accounting for Uncertainty in Income Taxes,” or FIN 48. See Note10 to the Condensed Consolidated Financial Statements, “Income Taxes.” There have been no other material changes to our significant accounting policies and estimates from the information provided in Note 2 of our Consolidated Financial Statements included in our Form 10-K for the fiscal year ended December 27, 2006. Note 3. Assets Held for Sale Assets held for sale of $4.4 million and $4.7 million, as of September 26, 2007 and December 27, 2006, respectively, includerestaurants to be sold to franchisees and cetain real estate properties.We expect to sell each of these assets within 12 months. Our Credit Facility (defined in Note 6) requires us to make mandatory prepayments to reduce outstanding indebtedness with the net cash proceeds from the sale of the real estate related to certain restaurants operated by franchisees. As a result, we have classified a corresponding $1.4 million and $3.5 million of our long-term debt as a current liability in the Condensed Consolidated Balance Sheet as of September 26, 2007 and December 27, 2006, respectively. These amounts represent the net book value of the specifiedproperties as of the balance sheet dates. As a result of classifying certain assets as held for sale, we recognized impairment charges of $0.2 million for the quarter and three quarters ended September 26, 2007.
